Title: To George Washington from Pierre Charles L’Enfant, 18 February 1782
From: L’Enfant, Pierre Charles
To: Washington, George


                  
                     Sir
                     Philadelphie Febuary the 18th 1782
                  
                  A strong desire of convincing your Excellency of the sentiments which have ever actuated me since I have had the honnour to serve the united states induces me to address this to you, and I flater my-self you will percive that my sole ambition has Been to merit in your opinion and to owe to you the favor of congress, I have never therefor embraced those opportunities which the success of other stranger offred of solliciting congress—but on the contrary have submitted in silence to the advancement of perssons who were inferior to me in Rank—a very late instance may Be cited in the promotion of a must yonger capt. of Engineer than my-self I mean monsieur Rochefontaine promoted to a majority at his returne from york-town, it is true that having been prisoner of war these 19 months past I had no share in the honors of last campagne and therefor should not complain if a yonger officer By particular services merits promotion, nor do I mention it by way of complaint—it is not my intention to insinate anny thing to the disadvantage of those gentlemen who have been so happy as to obtaine the favor of congress—but your Excellency will permit me to observe that tho’a foreingner I have never pretended to derive any advantage therefrom to the prejudice of any american officer, nor would I now sollicit for the commission of major if I thought an individual officer would be thereby ingured—attached to no particular line it is seldom an officer of Engineer can Roll in duty with the officer of Regiments—the corps of artillery is that with whom we seem to have the most connexion, but this corps was formed so long before ours and has so many officers that to Roll for promotion with them would be extremly injurious to us and if it is agreed that promotion should take place alternatively in the two corps it will give weight to my pretention, for in the corps of Engineer there has been no general promotion since its formation but several in the artillery.
                  it was not till after I has scrupulousely weighed every objection that mayht offer, that I determined to address yours Excellency on this subject—I pretend not to any preference to my Brother officer when I say that in five years that I have served the united states I have sought Every opportunity and neglected none that offerd to distiguishd my self by Love for thier service.
                  in febuary 1778—I was honored with the commission of Capt. Engineer and By leave of congress attached to the Inspector general from this moment I have made Every possible effort to Employ for the public benefit the little the oretical Knowlege I had acquired by Steudy—having finished that campagne By working five months successively during the hointer of 1778 and 79—and seeing no appearence of an active campagne to the north-ward—my whole ambition was to obtaine leave to attend the southern army where it was likely the seat of war would Be transfered I arrived at charles-town at the moment when general provot retired from before it, and hastend to join the army But finding very little to do in the Corps I belonged to I obtained leave to join the light Infantry under Lt Col. laurences his frindship furniched me with many opportunities of seeing the Enemie to advantage, and determined me to accept the offer he made me of a majority in the corps he Expected to Raise—But he Being disappoïnted in his expectation I remaind attached to the corps of Engineer seizing Every opportunity to followd the Light Infantry when any thing offerd—and in this maner I passed the campagne of in georgia
                     .
                  the affair at savannah was I thought a glorious opportunity of distinguishing my-self, what had I not promised my self from its success I thought I mayht Expect advancement in this country and Even in france, having Every thing to hope for from the favor of monsieur le Comte dEsting.  my disappointement was compleat, I have however this satisfaction to have been among troops who among the distresses of that unfortunate day, acquired as much glory as if they had Been crowned with success—it is without partiality I say that never were greater proofs of true valour Exhibited than at the assault at savannah never was there a more favorable moment for the troops of this Continent.
                  there my military career was for a time stoped by a wound I recived that day which detain me in my Bed till junary 1780—my weak state of helth did not permit me to work at the fortification of charlestown, and when the Enemy deBarked I was still obliged to use a crutch, Being therefor prevented from doing duty as an Engineer I determined to attend on horsback to detachements that were sent out, and had the advantage of skirmishing with the Enemy Befor they approaches the town—the 30th march again afforded me some hope, the major who commanded the light Infantry being wonded By the first fire I was supplied his place till the party returned to town which was not without having successfully opposed the parties sent By the Enemy to reconnoitre the work, when it was important to gain time—frome this moment till the reduction of the place I flater my-self general lincoln will say that I attached my-self whereEver I could render the bast service.
                  I shall not make a merite of having on Every occasion despised danger for the common cose—sensible of the duties of an officer, and jalous of my persunnal honor I have done nothing with a lucrative view my ambition was to gain the general Estime of the army and particularly to merite the approbation of your Excellency—I have hither to deferd Every sollicitation alwaiss hoping for some happy occasion my captivity deprived me of shoing in the Reduction of york town I dare howEver promise my-self to much justice from your Excellency as to compare the merit of several infortunates campagnes with the good fortun of those who happend to Be at york.
                  it is not long since Lt Col. Laurences renewed to me the offer of a majorite in the corps he Expect to Raise in caroline—but when I considere the many difficulty which attend the raising of this corps and the instability of such a corps, when Raised, and contrast thïs with the advantages I may probably derïve from serving in the corps of Engineer the next campagne I do not hesitate to prefer the latter—Especially as I flatter my-self your Excellency will not oppose my promotion to a majority—a promotion for which I am the more sollicitous as such a mark of your Estime will Be doubly advantageous to me By giving countenance to the protection of my friends in Europ.
                  I shal Be happy if this succint account of my Conduct and of my motive for this address should meet your Excellency approbation—it is not the Glase Eclat of a grad procured By intrigue that I am ambitious of obteining  it is thru your approbation of my conducts I wich for promotion and it is on this principle I have taken the liberty to address this to you at the same time I Beg you to Believe that what Ever may Be yours sentiments on this subject I shall pay the most implicit obedience to them—and that noting can lessen my seal for the service and the profound respect with which I have the hounor to Be your Excellency your most Obedient and most humble servant
                  
                     P—L’Enfant
                     capt. of the corps of Engineer
                  
               